Order granting plaintiff’s motion to strike out the answer of the defendant to the amended complaint, unless defendant submits to an examination before trial, unanimously affirmed, with twenty dollars costs and disbursements, unless the defendant consents to a trial of the action on the 19th day of October, 1936, at the head of the jury calendar for that day, and unless defendant submits to examination before trial on September 15, 1936. No opinion. Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.